Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00343-CV
____________
 
TED DAHL, Appellant
 
V.
 
CITY OF HOUSTON, Appellee
 

 
On Appeal from the 334th District Court
Harris
County, Texas
Trial Court Cause No. 02-31750
 

 
M
E M O R A N D U M   O P I N I O N
This is an accelerated appeal from a temporary injunction
signed March 14, 2003.  On  April 1, 2003,
appellant filed a motion to dismiss the appeal. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.